Name: Commission Regulation (EC) NoÃ 811/2008 of 13Ã August 2008 suspending the introduction into the Community of specimens of certain species of wild fauna and flora
 Type: Regulation
 Subject Matter: natural environment;  environmental policy;  international trade
 Date Published: nan

 14.8.2008 EN Official Journal of the European Union L 219/17 COMMISSION REGULATION (EC) No 811/2008 of 13 August 2008 suspending the introduction into the Community of specimens of certain species of wild fauna and flora THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), and in particular Article 19(2) thereof, After consulting the Scientific Review Group, Whereas: (1) Article 4(6) of Regulation (EC) No 338/97 provides that the Commission may establish restrictions to the introduction of certain species into the Community in accordance with the conditions laid down in points (a) to (d) thereof. Furthermore, implementing measures for such restrictions have been laid down in Commission Regulation (EC) No 865/2006 of 4 May 2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 of the protection of species of wild fauna and flora by regulating trade therein (2). (2) A list of species for which the introduction into the Community is suspended was established in Commission Regulation (EC) No 1037/2007 of 29 August 2007 suspending the introduction into the Community of specimens of certain species of wild fauna and flora (3). (3) On the basis of recent information, the Scientific Review Group has concluded that the conservation status of certain species listed in Annexes A and B to Regulation (EC) No 338/97 will be seriously jeopardised if their introduction into the Community from certain countries of origin is not suspended. The introduction of the following species should therefore be suspended:  Falco cherrug from Armenia, Bahrain, Iraq, Mauritania and Tajikistan; Ovis vignei bocharensis from Uzbekistan,  Odobenus rosmarus from Greenland,  Accipiter erythropus, Aquila rapax, Gyps africanus, Lophaetus occipitalis and Poicephalus gulielmi from Guinea,  Hieraaetus ayresii, Hieraaetus spilogaster, Polemaetus bellicosus, Falco chicquera, Varanus ornatus (wild and ranched specimens) and Calabaria reinhardtii (wild specimens) from Togo,  Agapornis pullarius and Poicephalus robustus from CÃ ´te dIvoire,  Stephanoaetus coronatus from CÃ ´te dIvoire and Togo,  Pyrrhura caeruleiceps from Colombia; Pyrrhura pfrimeri from Brazil,  Brookesia decaryi, Uroplatus ebenaui, Uroplatus fimbriatus, Uroplatus guentheri, Uroplatus henkeli, Uroplatus lineatus, Uroplatus malama, Uroplatus phantasticus, Uroplatus pietschmanni, Uroplatus sikorae, Euphorbia ankarensis, Euphorbia berorohae, Euphorbia bongolavensis, Euphorbia duranii, Euphorbia fiananantsoae, Euphorbia iharanae, Euphorbia labatii, Euphorbia lophogona, Euphorbia neohumbertii, Euphorbia pachypodoides, Euphorbia razafindratsirae, Euphorbia suzannae-manieri and Euphorbia waringiae from Madagascar,  Varanus niloticus and Kinixys homeana (wild specimens from Togo, ranched specimens from Benin) from Benin and Togo,  Python regius, Geochelone sulcata (ranched specimens) and Pandinus imperator (ranched specimens) from Benin,  Cuora amboinensis, Malayemys subtrijuga, Notochelys platynota, Amyda cartilaginea, Cheilinus undulatus, Hippocampus kelloggi and Seriatopora stellata from Indonesia,  Peltocephalus dumerilianus from Guyana;  Chitra chitra from Malaysia; Cryptophyllobates azureiventris, Dendrobates variabilis and Dendrobates ventrimaculatus from Peru,  Hippocampus kuda from Indonesia and Vietnam,  Ornithoptera urvillianus (ranched specimens), Ornithoptera victoriae (ranched specimens), Tridacna gigas and Heliopora coerulea from Solomon Islands,  Tridacna derasa from Vietnam; Tridacna rosewateri from Mozambique,  Plerogyra simplex, Hydnophora rigida, Blastomussa wellsi and Trachyphyllia geoffroyi from Fiji,  Plerogyra sinuosa, Favites halicora, Acanthastrea spp., Cynarina lacrymalis and Scolymia vitiensis from Tonga,  Cycadaceae spp., Stangeriaceae spp. and Zamiaceae spp. from Madagascar, Mozambique and Vietnam. (4) The countries of origin of the species which are subject to new restrictions to introduction into the Community pursuant to this Regulation have all been consulted. (5) The Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) at its 14th session has changed the nomenclatural references and has rearranged the listing of animal species in the Appendices to CITES so that the orders, families and genera are presented in alphabetical order. Therefore, the species listed in the Annex to Regulation (EC) No 1037/2007 should be renamed and reordered. (6) The list of species for which the introduction into the Community is suspended should therefore be amended and Regulation (EC) No 1037/2007 should be, for clarity reasons, replaced. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, HAS ADOPTED THIS REGULATION: Article 1 Subject to the provisions of Article 71 of Regulation (EC) No 865/2006, the introduction into the Community of specimens of the species of wild fauna and flora listed in the Annex to this Regulation is hereby suspended. Article 2 Regulation (EC) No 1037/2007 is repealed. References to the repealed Regulation shall be construed as references to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 61, 3.3.1997, p. 1. Regulation as last amended by Commission Regulation (EC) No 318/2008 (OJ L 95, 8.4.2008, p. 3). (2) OJ L 166, 19.6.2006, p. 1. Regulation as amended by Commission Regulation (EC) No 100/2008 (OJ L 31, 5.2.2008, p. 3). (3) OJ L 238, 11.9.2007, p. 3. ANNEX Specimens of species included in Annex A to Regulation (EC) No 338/97 whose introduction into the Community is suspended Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: FAUNA CHORDATA MAMMALIA ARTIODACTYLA Bovidae Capra falconeri Wild Hunting trophies Uzbekistan a Ovis ammon nigrimontana Wild Hunting trophies Kazakhstan a CARNIVORA Canidae Canis lupus Wild Hunting trophies Belarus, Kyrgyzstan, Turkey a Felidae Lynx lynx Wild Hunting trophies Azerbaijan, Moldova, Ukraine a Ursidae Ursus arctos Wild Hunting trophies British Columbia a Ursus thibetanus Wild Hunting trophies Russia a AVES FALCONIFORMES Accipitridae Leucopternis occidentalis Wild All Ecuador, Peru a Falconidae Falco cherrug Wild All Armenia, Bahrain, Iraq, Mauritania, Tajikistan a Specimens of species included in Annex B to Regulation (EC) No 338/97 whose introduction into the Community is suspended Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: FAUNA CHORDATA MAMMALIA ARTIODACTYLA Bovidae Ovis vignei bocharensis Wild All Uzbekistan b Saiga borealis Wild All Russia b Saiga tatarica Wild All Kazakhstan, Russia b Camelidae Lama guanicoe Wild All, except:  specimens that form part of the registered stock in Argentina, provided that permits are confirmed by the Secretariat before being accepted by the Member State of import,  products obtained from the shearing of live animals carried out under the approved management programme, appropriately marked and registered,  non-commercial exports of limited quantities of wool for industrial testing, up to 500 kg annually. Argentina b Cervidae Cervus elaphus bactrianus Wild All Uzbekistan b Hippopotamidae Hexaprotodon liberiensis (synonym Choeropsis liberiensis) Wild All CÃ ´te d'Ivoire, Guinea, Guinea-Bissau, Nigeria, Sierra Leone b Hippopotamus amphibius Wild All Democratic Republic of the Congo, Gambia, Malawi, Niger, Nigeria, Rwanda, Sierra Leone, Togo b Moschidae Moschus anhuiensis Wild All China b Moschus berezovskii Wild All China b Moschus chrysogaster Wild All China b Moschus fuscus Wild All China b Moschus moschiferus Wild All China, Russia b CARNIVORA Canidae Chrysocyon brachyurus Wild All Bolivia, Peru b Eupleridae Cryptoprocta ferox Wild All Madagascar b Eupleres goudotii Wild All Madagascar b Fossa fossana Wild All Madagascar b Felidae Leopardus colocolo Wild All Chile b Leopardus pajeros Wild All Chile b Leptailurus serval Wild All Algeria b Panthera leo Wild All Ethiopia b Prionailurus bengalensis Wild All Macao b Profelis aurata Wild All Togo b Mustelidae Lutra maculicollis Wild All Tanzania b Odobenidae Odobenus rosmarus Wild All Greenland b Viverridae Cynogale bennettii Wild All Brunei, China, Indonesia, Malaysia, Thailand b MONOTREMATA Tachyglossidae Zaglossus bartoni Wild All Indonesia, Papua New Guinea b Zaglossus bruijni Wild All Indonesia b PERISSODACTYLA Equidae Equus zebra hartmannae Wild All Angola b PHOLIDOTA Manidae Manis temminckii Wild All Democratic Republic of the Congo b PRIMATES Atelidae Alouatta guariba Wild All All b Alouatta macconnelli Wild All Trinidad and Tobago b Ateles belzebuth Wild All All b Ateles fusciceps Wild All All b Ateles geoffroyi Wild All All b Ateles hybridus Wild All All b Ateles paniscus Wild All Peru b Lagothrix cana Wild All All b Lagothrix lagotricha Wild All All b Lagothrix lugens Wild All All b Lagothrix poeppigii Wild All All b Cebidae Callithrix geoffroyi (synonym C. jacchus geoffroyi) Wild All Brazil b Cebus capucinus Wild All Belize b Cercopithecidae Cercocebus atys Wild All Ghana b Cercopithecus ascanius Wild All Burundi b Cercopithecus cephus Wild All Central African Republic b Cercopithecus dryas including C. salongo) Wild All Democratic Republic of the Congo b Cercopithecus erythrogaster Wild All All b Cercopithecus erythrotis Wild All All b Cercopithecus hamlyni Wild All All b Cercopithecus mona Wild All Togo b Cercopithecus petaurista Wild All Togo b Cercopithecus pogonias Wild All Cameroon, Equatorial Guinea, Nigeria b Cercopithecus preussi (synonym C. lhoesti preussi) Wild All Cameroon, Equatorial Guinea, Nigeria b Colobus polykomos Wild All CÃ ´te d'Ivoire b Colobus vellerosus Wild All CÃ ´te d'Ivoire, Ghana, Nigeria, Togo b Lophocebus albigena (synonym Cercocebus albigena) Wild All Nigeria b Macaca arctoides Wild All India, Malaysia, Thailand b Macaca assamensis Wild All Nepal b Macaca cyclopis Wild All All b Macaca fascicularis Wild All Bangladesh, India b Macaca maura Wild All Indonesia b Macaca leonina Wild All China b Macaca nemestrina pagensis Wild All Indonesia b Macaca nigra Wild All Indonesia b Macaca nigrescens Wild All Indonesia b Macaca ochreata Wild All Indonesia b Macaca sylvanus Wild All Algeria, Morocco b Papio anubis Wild All Libya b Papio papio Wild All Guinea-Bissau b Procolobus badius (synonym Colobus badius) Wild All All b Procolobus verus (synonym Colobus verus) Wild All Benin, CÃ ´te d'Ivoire, Ghana, Sierra Leone, Togo b Trachypithecus phayrei (synonym Presbytis phayrei) Wild All Cambodia, China, India b Trachypithecus vetulus (synonym Presbytis senex) Wild All Sri Lanka b Galagonidae Euoticus pallidus (synonym Galago elegantulus pallidus) Wild All Nigeria b Galago demidoff (synonym Galago demidovii) Wild All Burkina Faso, Central African Republic b Galago granti Wild All Malawi b Galago matschiei (synonym G. inustus) Wild All Rwanda b Lorisidae Arctocebus aureus Wild All Central African Republic, Gabon b Arctocebus calabarensis Wild All Nigeria b Nycticebus pygmaeus Wild All Cambodia, Laos b Perodicticus potto Wild All Togo b Pithecidae Chiropotes chiropotes Wild All Brazil, Guyana b Chiropotes israelita Wild All Brazil b Chiropotes satanas Wild All Brazil b Chiropotes utahickae Wild All Brazil b Pithecia pithecia Wild All Guyana b RODENTIA Sciuridae Ratufa affinis Wild All Singapore b Ratufa bicolor Wild All China b XENARTHRA Myrmecophagidae Myrmecophaga tridactyla Wild All Belize, Uruguay b AVES ANSERIFORMES Anatidae Anas bernieri Wild All Madagascar b Oxyura jamaicensis All Live All d APODIFORMES Trochilidae Chalcostigma olivaceum Wild All Peru b Heliodoxa rubinoides Wild All Peru b CICONIIFORMES Balaenicipitidae Balaeniceps rex Wild All Tanzania, Zambia b COLUMBIFORMES Columbidae Goura cristata Wild All Indonesia b Goura scheepmakeri Wild All Indonesia b Goura victoria Wild All Indonesia b CORACIIFORMES Bucerotidae Buceros rhinoceros Wild All Thailand b CUCULIFORMES Musophagidae Tauraco corythaix Wild All Mozambique b Tauraco fischeri Wild All Tanzania b Tauraco macrorhynchus Wild All Guinea b Tauraco porphyreolopha Wild All Uganda b FALCONIFORMES Accipitridae Accipiter brachyurus Wild All Papua New Guinea b Accipiter erythropus Wild All Guinea b Accipiter gundlachi Wild All Cuba b Accipiter imitator Wild All Papua New Guinea, Solomon Islands b Accipiter melanoleucus Wild All Guinea b Accipiter ovampensis Wild All Guinea b Aquila rapax Wild All Guinea b Aviceda cuculoides Wild All Guinea b Buteo albonotatus Wild All Peru b Buteo galapagoensis Wild All Ecuador b Buteo platypterus Wild All Peru b Buteo ridgwayi Wild All Dominican Republic, Haiti b Erythrotriorchis radiatus Wild All Australia b Gyps africanus Wild All Guinea b Gyps bengalensis Wild All All b Gyps coprotheres Wild All Mozambique, Namibia, Swaziland b Gyps indicus Wild All All b Gyps rueppellii Wild All Guinea b Gyps tenuirostris Wild All All b Harpyopsis novaeguineae Wild All Indonesia, Papua New Guinea b Hieraaetus ayresii Wild All Cameroon, Guinea, Togo b Hieraaetus spilogaster Wild All Guinea, Togo b Leucopternis lacernulatus Wild All Brazil b Lophaetus occipitalis Wild All Guinea b Lophoictinia isura Wild All Australia b Macheiramphus alcinus Wild All Guinea b Polemaetus bellicosus Wild All Cameroon, Guinea, Togo b Spizaetus africanus Wild All Guinea b Spizaetus bartelsi Wild All Indonesia b Stephanoaetus coronatus Wild All CÃ ´te d'Ivoire, Guinea, Togo b Terathopius ecaudatus Wild All Guinea b Torgos tracheliotus Wild All Cameroon, Sudan b Trigonoceps occipitalis Wild All CÃ ´te dIvoire, Guinea b Urotriorchis macrourus Wild All Guinea b Falconidae Falco chicquera Wild All Guinea, Togo b Falco deiroleucus Wild All Belize, Guatemala b Falco fasciinucha Wild All Botswana, Ethiopia, Kenya, Malawi, Mozambique, South Africa, Sudan, Tanzania, Zambia, Zimbabwe b Falco hypoleucos Wild All Australia, Papua New Guinea b Micrastur plumbeus Wild All Colombia, Ecuador b Sagittariidae Sagittarius serpentarius Wild All Cameroon, Guinea, Togo b GALLEIFORMES Phasianidae Polyplectron schleiermacheri Wild All Indonesia, Malaysia b GRUIFORMES Gruidae Anthropoides virgo Wild All Sudan b Balearica pavonina Wild All Guinea, Mali b Balearica regulorum Wild All Angola, Botswana, Burundi, Democratic Republic of the Congo, Kenya, Lesotho, Malawi, Mozambique, Namibia, Rwanda, South Africa, Swaziland, Uganda, Zambia, Zimbabwe b Grus carunculatus Wild All South Africa, Tanzania b PASSERIFORMES Pittidae Pitta nympha Wild All All (except Vietnam) b Pycnonotidae Pycnonotus zeylanicus Wild All Malaysia b PSITTACIFORMES Cacatuidae Cacatua sanguinea Wild All Indonesia b Loriidae Charmosyna aureicincta Wild All Fiji b Charmosyna diadema Wild All All b Lorius domicella Wild All Indonesia b Trichoglossus johnstoniae Wild All Philippines b Psittacidae Agapornis fischer Wild All Tanzania b Ranched All Mozambique b Agapornis lilianae Wild All Tanzania b Agapornis nigrigenis Wild All All b Agapornis pullarius Wild All Angola, Democratic Republic of the Congo, CÃ ´te d'Ivoire, Guinea, Kenya, Mali, Togo b Alisterus chloropterus chloropterus Wild All Indonesia b Amazona agilis Wild All Jamaica b Amazona autumnalis Wild All Ecuador b Amazona collaria Wild All Jamaica b Amazona mercenaria Wild All Venezuela b Amazona xanthops Wild All Bolivia, Paraguay b Ara chloropterus Wild All Argentina, Panama b Ara severus Wild All Guyana b Aratinga acuticaudata Wild All Uruguay b Aratinga aurea Wild All Argentina b Aratinga auricapillus Wild All All b Aratinga erythrogenys Wild All Peru b Aratinga euops Wild All Cuba b Bolborhynchus ferrugineifrons Wild All Colombia b Coracopsis vasa Wild All Madagascar b Cyanoliseus patagonus Wild All Chile, Uruguay b Deroptyus accipitrinus Wild All Peru, Surinam b Eclectus roratus Wild All Indonesia b Forpus xanthops Wild All Peru b Hapalopsittaca amazonina Wild All All b Hapalopsittaca fuertesi Wild All Colombia b Hapalopsittaca pyrrhops Wild All All b Leptosittaca branickii Wild All All b Nannopsittaca panychlora Wild All Brazil b Pionus chalcopterus Wild All Peru b Poicephalus cryptoxanthus Wild All Tanzania b Poicephalus gulielmi Wild All Cameroon, CÃ ´te dIvoire, Congo, Guinea b Poicephalus meyeri Wild All Tanzania b Poicephalus robustus Wild All Botswana, Democratic Republic of the Congo, CÃ ´te d'Ivoire, Gambia, Guinea, Mali, Namibia, Nigeria, Senegal, South Africa, Swaziland, Togo, Uganda b Poicephalus rufiventris Wild All Tanzania b Polytelis alexandrae Wild All Australia b Prioniturus luconensis Wild All Philippines b Psittacula alexandri Wild All Indonesia b Psittacula finschii Wild All Bangladesh, Cambodia b Psittacula roseata Wild All China b Psittacus erithacus Wild All Benin, Burundi, Liberia, Mali, Nigeria, Togo b Psittacus erithacus timneh Wild All Guinea, Guinea-Bissau b Psittrichas fulgidus Wild All All b Pyrrhura albipectus Wild All Ecuador b Pyrrhura caeruleiceps Wild All Colombia b Pyrrhura calliptera Wild All Colombia b Pyrrhura leucotis Wild All Brazil b Pyrrhura orcesi Wild All Ecuador b Pyrrhura pfrimeri Wild All Brazil b Pyrrhura subandina Wild All Colombia b Pyrrhura viridicata Wild All Colombia b Tanygnathus gramineus Wild All Indonesia b Touit melanonotus Wild All Brazil b Touit surdus Wild All Brazil b Triclaria malachitacea Wild All Argentina, Brazil b STRIGIFORMES Strigidae Asio capensis Wild All Guinea b Bubo blakistoni Wild All China, Japan, Russia b Bubo lacteus Wild All Guinea b Bubo philippensis Wild All Philippines b Bubo poensis Wild All Guinea b Bubo vosseleri Wild All Tanzania b Glaucidium capense Wild All Democratic Republic of the Congo, Rwanda b Glaucidium perlatum Wild All Cameroon, Guinea b Ketupa ketupu Wild All Singapore b Nesasio solomonensis Wild All Papua New Guinea, Solomon Islands b Ninox affinis Wild All India b Ninox rudolfi Wild All Indonesia b Otus angelinae Wild All Indonesia b Otus capnodes Wild All Comoros b Otus fuliginosus Wild All Philippines b Otus insularis Wild All Seychelles b Otus leucotis Wild All Guinea b Otus longicornis Wild All Philippines b Otus mindorensis Wild All Philippines b Otus mirus Wild All Philippines b Otus pauliani Wild All Comoros b Otus roboratus Wild All Peru b Pseudoscops clamator Wild All Peru b Pulsatrix melanota Wild All Peru b Scotopelia bouvieri Wild All Cameroon b Scotopelia peli Wild All Guinea b Scotopelia ussheri Wild All CÃ ´te dIvoire, Ghana, Guinea, Liberia, Sierra Leone b Strix uralensis davidi Wild All China b Strix woodfordii Wild All Guinea b Tytonidae Phodilus prigoginei Wild All Democratic Republic of the Congo b Tyto aurantia Wild All Papua New Guinea b Tyto inexspectata Wild All Indonesia b Tyto manusi Wild All Papua New Guinea b Tyto nigrobrunnea Wild All Indonesia b Tyto sororcula Wild All Indonesia b REPTILIA CROCODYLIA Alligatoridae Caiman crocodilus Wild All El Salvador, Guatemala, Mexico b Palaeosuchus trigonatus Wild All Guyana b Crocodylidae Crocodylus niloticus Wild All Madagascar b SAURIA Agamidae Uromastyx aegyptia Source F (1) All Egypt b Uromastyx dispar Wild All Algeria, Mali, Sudan b Uromastyx geyri Wild All Mali, Niger b Chamaeleonidae Brookesia decaryi Wild All Madagascar b Calumma boettgeri Wild All Madagascar b Calumma brevicornis Wild All Madagascar b Calumma capuroni Wild All Madagascar b Calumma cucullata Wild All Madagascar b Calumma fallax Wild All Madagascar b Calumma furcifer Wild All Madagascar b Calumma gallus Wild All Madagascar b Calumma gastrotaenia Wild All Madagascar b Calumma globifer Wild All Madagascar b Calumma guibei Wild All Madagascar b Calumma hilleniusi Wild All Madagascar b Calumma linota Wild All Madagascar b Calumma malthe Wild All Madagascar b Calumma nasuta Wild All Madagascar b Calumma oshaughnessyi Wild All Madagascar b Calumma parsonii Wild All Madagascar b Calumma peyrierasi Wild All Madagascar b Calumma tsaratananensis Wild All Madagascar b Chamaeleo deremensis Wild All Tanzania b Chamaeleo eisentrauti Wild All Cameroon b Chamaeleo ellioti Wild All Burundi b Chamaeleo feae Wild All Equatorial Guinea b Chamaeleo fuelleborni Wild All Tanzania b Chamaeleo gracilis Wild All Benin b Ranched All Benin b Ranched Snout to vent length greater than 8 cm Togo b Chamaeleo montium Wild All Cameroon b Chamaeleo pfefferi Wild All Cameroon b Chamaeleo senegalensis Ranched Snout to vent length greater than 6 cm Togo b Chamaeleo werneri Wild All Tanzania b Chamaeleo wiedersheimi Wild All Cameroon b Furcifer angeli Wild All Madagascar b Furcifer antimena Wild All Madagascar b Furcifer balteatus Wild All Madagascar b Furcifer belalandaensis Wild All Madagascar b Furcifer bifidus Wild All Madagascar b Furcifer campani Wild All Madagascar b Furcifer labordi Wild All Madagascar b Furcifer minor Wild All Madagascar b Furcifer monoceras Wild All Madagascar b Furcifer petteri Wild All Madagascar b Furcifer rhinoceratus Wild All Madagascar b Furcifer tuzetae Wild All Madagascar b Furcifer willsii Wild All Madagascar b Cordylidae Cordylus mossambicus Wild All Mozambique b Cordylus tropidosternum Wild All Mozambique b Cordylus vittifer Wild All Mozambique b Gekkonidae Phelsuma abbotti Wild All Madagascar b Phelsuma antanosy Wild All Madagascar b Phelsuma barbouri Wild All Madagascar b Phelsuma breviceps Wild All Madagascar b Phelsuma comorensis Wild All Comoros b Phelsuma dubia Wild All Comoros, Madagascar b Phelsuma flavigularis Wild All Madagascar b Phelsuma guttata Wild All Madagascar b Phelsuma klemmeri Wild All Madagascar b Phelsuma laticauda Wild All Comoros b Phelsuma modesta Wild All Madagascar b Phelsuma mutabilis Wild All Madagascar b Phelsuma pronki Wild All Madagascar b Phelsuma pusilla Wild All Madagascar b Phelsuma seippi Wild All Madagascar b Phelsuma serraticauda Wild All Madagascar b Phelsuma standingi Wild All Madagascar b Phelsuma v-nigra Wild All Comoros b Uroplatus ebenaui Wild All Madagascar b Uroplatus fimbriatus Wild All Madagascar b Uroplatus guentheri Wild All Madagascar b Uroplatus henkeli Wild All Madagascar b Uroplatus lineatus Wild All Madagascar b Uroplatus malama Wild All Madagascar b Uroplatus phantasticus Wild All Madagascar b Uroplatus pietschmanni Wild All Madagascar b Uroplatus sikorae Wild All Madagascar b Helodermatidae Heloderma horridum Wild All Guatemala, Mexico b Heloderma suspectum Wild All Mexico, United States b Iguanidae Conolophus pallidus Wild All Ecuador b Conolophus subcristatus Wild All Ecuador b Iguana iguana Wild All El Salvador b Scincidae Corucia zebrata Wild All Solomon Islands b Varanidae Varanus bogerti Wild All Papua New Guinea b Varanus dumerilii Wild All Indonesia b Varanus exanthematicus Wild All Benin, Togo b Ranched All Benin b Ranched Greater than 35 cm in length Togo b Varanus jobiensis (synonym V. karlschmidti) Wild All Indonesia b Varanus niloticus Wild All Benin, Burundi, Mozambique, Togo b Ranched All Benin, Togo b Varanus ornatus Wild All Togo b Ranched All Togo b Varanus prasinus beccarii Wild All Indonesia b Varanus salvadorii Wild All Indonesia b Varanus salvator Wild All China, India, Singapore b Varanus telenesetes Wild All Papua New Guinea b Varanus teriae Wild All Australia b Varanus yemenensis Wild All All b SERPENTES Boidae Boa constrictor Wild All El Salvador, Honduras b Calabaria reinhardtii Wild All Togo b Ranched All Benin, Togo b Eunectes deschauenseei Wild All Brazil b Eunectes murinus Wild All Paraguay b Gongylophis colubrinus Wild All Tanzania b Elapidae Naja atra Wild All Laos b Naja kaouthia Wild All Laos b Naja siamensis Wild All Laos b Pythonidae Liasis fuscus Wild All Indonesia b Morelia boeleni Wild All Indonesia b Python molurus Wild All China b Python regius Wild All Benin, Guinea b Python reticulatus Wild All India, Malaysia (Peninsular), Singapore b Python sebae Wild All Mauritania, Mozambique b Ranched All Mozambique b TESTUDINES Emydidae Chrysemys picta All Live All d Trachemys scripta elegans All Live All d Geoemydidae Callagur borneoensis Wild All All b Cuora amboinensis Wild All Indonesia, Malaysia b Cuora galbinifrons Wild All China b Heosemys spinosa Wild All Indonesia b Leucocephalon yuwonoi Wild All Indonesia b Malayemys subtrijuga Wild All Indonesia b Notochelys platynota Wild All Indonesia b Siebenrockiella crassicollis Wild All Indonesia b Podocnemididae Erymnochelys madagascariensis Wild All Madagascar b Peltocephalus dumerilianus Wild All Guyana b Podocnemis erythrocephala Wild All Colombia, Venezuela b Podocnemis expansa Wild All Colombia, Ecuador, Guyana, Peru, Trinidad and Tobago, Venezuela b Podocnemis lewyana Wild All All b Podocnemis sextuberculata Wild All Peru b Podocnemis unifilis Wild All Suriname b Testudinidae Aldabrachelys gigantea Wild All Seychelles b Chelonoidis denticulata Wild All Bolivia, Ecuador b Geochelone elegans Wild All Pakistan b Geochelone platynota Wild All Myanmar b Geochelone sulcata Ranched All Togo, Benin b Gopherus agassizii Wild All All b Gopherus berlandieri Wild All All b Gopherus polyphemus Wild All United States b Indotestudo elongata Wild All Bangladesh, China, India b Indotestudo forstenii Wild All All b Indotestudo travancorica Wild All All b Kinixys belliana Wild All Mozambique b Ranched All Benin b Kinixys homeana Wild All Benin, Togo b Ranched All Benin b Kinixys spekii Wild All Mozambique b Manouria emys Wild All Bangladesh, India, Indonesia, Myanmar, Thailand b Manouria impressa Wild All Vietnam b Stigmochelys pardalis Wild All Democratic Republic of the Congo, Mozambique, Uganda, Tanzania b Ranched All Mozambique, Zambia b Source F (1) All Zambia b Testudo horsfieldii Wild All China, Kazakhstan, Pakistan b Trionychidae Amyda cartilaginea Wild All Indonesia b Chitra chitra Wild All Malaysia b Pelochelys cantorii Wild All Indonesia b AMPHIBIA ANURA Dendrobatidae Cryptophyllobates azureiventris Wild All Peru b Dendrobates auratus Wild All Nicaragua b Dendrobates pumilio Wild All Nicaragua b Ranched All Nicaragua b Dendrobates tinctorius Wild All Surinam b Dendrobates variabilis Wild All Peru b Dendrobates ventrimaculatus Wild All Peru b Mantellidae Mantella aurantiaca Wild All Madagascar b Mantella baroni (synonym Phrynomantis maculatus) Wild All Madagascar b Mantella aff. baroni Wild All Madagascar b Mantella bernhardi Wild All Madagascar b Mantella cowani Wild All Madagascar b Mantella crocea Wild All Madagascar b Mantella expectata Wild All Madagascar b Mantella haraldmeieri (synonym M. madagascariensis haraldmeieri) Wild All Madagascar b Mantella laevigata Wild All Madagascar b Mantella madagascariensis Wild All Madagascar b Mantella manery Wild All Madagascar b Mantella milotympanum (synonym M. aurantiaca milotympanum) Wild All Madagascar b Mantella nigricans (synonym M. cowani nigricans) Wild All Madagascar b Mantella pulchra Wild All Madagascar b Mantella viridis Wild All Madagascar b Microhylidae Scaphiophryne gottlebei Wild All Madagascar b Ranidae Conraua goliath Wild All Cameroon b Rana catesbeiana All Live All d ACTINOPTERYGII PERCIFORMES Labridae Cheilinus undulatus Wild All Indonesia b SYNGNATHIFORMES Syngnathidae Hippocampus barbouri Wild All Indonesia b Hippocampus comes Wild All Indonesia b Hippocampus histrix Wild All Indonesia b Hippocampus kelloggi Wild All Indonesia b Hippocampus kuda Wild All Indonesia, Vietnam b Hippocampus spinosissimus Wild All Indonesia b ARTHROPODA ARACHNIDA ARANEAE Theraphosidae Brachypelma albopilosum Wild All Nicaragua b SCORPIONES Scorpionidae Pandinus imperator Ranched All Benin b INSECTA LEPIDOPTERA Papilionidae Ornithoptera croesus Wild All Indonesia b Ornithoptera tithonus Wild All Indonesia b Ornithoptera urvillianus Wild All Solomon Islands b Ranched All Solomon Islands b Ornithoptera victoriae Wild All Solomon Islands b Ranched All Solomon Islands b Troides andromache Wild All Indonesia b Ranched All Indonesia b MOLLUSCA BIVALVIA MESOGASTROPODA Strombidae Strombus gigas Wild All Grenada, Haiti b VENEROIDA Tridacnidae Hippopus hippopus Wild All New Caledonia, Tonga, Vanuatu, Vietnam b Tridacna crocea Wild All Fiji, Tonga, Vanuatu, Vietnam b Tridacna derasa Wild All Fiji, New Caledonia, Philippines, Palau, Tonga, Vanuatu, Vietnam b Tridacna gigas Wild All Fiji, Indonesia, Marshall Islands, Micronesia, Palau, Papua New Guinea, Solomon Islands, Tonga, Vanuatu, Vietnam b Tridacna maxima Wild All Micronesia, Fiji, Marshall Islands, Mozambique, New Caledonia, Tonga, Vanuatu, Vietnam b Tridacna rosewateri Wild All Mozambique b Tridacna squamosa Wild All Fiji, Mozambique, New Caledonia, Tonga, Vanuatu, Vietnam b Tridacna tevoroa Wild All Tonga b CNIDARIA HELIOPORACEA Helioporidae Heliopora coerulea Wild All Solomon Islands b SCLERACTINIA Acroporidae Montipora caliculata Wild All Tonga b Agariciidae Agaricia agaricites Wild All Haiti b Caryophylliidae Catalaphyllia jardinei Wild All except maricultured specimens attached to artificial substrates Indonesia b Catalaphyllia jardinei Wild All Solomon Islands b Euphyllia cristata Wild All except maricultured specimens attached to artificial substrates Indonesia b Euphyllia divisa Wild All except maricultured specimens attached to artificial substrates Indonesia b Euphyllia fimbriata Wild All except maricultured specimens attached to artificial substrates Indonesia b Plerogyra spp. Wild All except maricultured specimens attached to artificial substrates Indonesia b Plerogyra simplex Wild All Fiji b Plerogyra sinuosa Wild All Tonga b Faviidae Favites halicora Wild All Tonga b Platygyra sinensis Wild All Tonga b Merulinidae Hydnophora microconos Wild All except maricultured specimens attached to artificial substrates Indonesia b Hydnophora rigida Wild All Fiji b Mussidae Acanthastrea spp. Wild All Tonga b Blastomussa spp. Wild All except maricultured specimens attached to artificial substrates Indonesia b Blastomussa wellsi Wild All Fiji b Cynarina lacrymalis Wild All Tonga b Wild All except maricultured specimens attached to artificial substrates Indonesia b Scolymia vitiensis Wild All Tonga b Scolymia vitiensis Wild All except maricultured specimens attached to artificial substrates Indonesia b Pocilloporidae Seriatopora stellata Wild All Indonesia b Trachyphilliidae Trachyphyllia geoffroyi Wild All Fiji b Trachyphyllia geoffroyi Wild All except maricultured specimens attached to artificial substrates Indonesia b FLORA Amaryllidaceae Galanthus nivalis Wild All Bosnia and Herzegovina, Switzerland, Ukraine b Apocynaceae Pachypodium inopinatum Wild All Madagascar b Pachypodium rosulatum Wild All Madagascar b Pachypodium rutenbergianum ssp. sofiense Wild All Madagascar b Cycadaceae Cycadaceae spp. Wild All Madagascar, Mozambique, Vietnam b Euphorbiaceae Euphorbia ankarensis Wild All Madagascar b Euphorbia banae Wild All Madagascar b Euphorbia berorohae Wild All Madagascar b Euphorbia bongolavensis Wild All Madagascar b Euphorbia bulbispina Wild All Madagascar b Euphorbia duranii Wild All Madagascar b Euphorbia fiananantsoae Wild All Madagascar b Euphorbia guillauminiana Wild All Madagascar b Euphorbia iharanae Wild All Madagascar b Euphorbia kondoi Wild All Madagascar b Euphorbia labatii Wild All Madagascar b Euphorbia lophogona Wild All Madagascar b Euphorbia millotii Wild All Madagascar b Euphorbia neohumbertii Wild All Madagascar b Euphorbia pachypodoides Wild All Madagascar b Euphorbia razafindratsirae Wild All Madagascar b Euphorbia suzannae-manieri Wild All Madagascar b Euphorbia waringiae Wild All Madagascar b Orchidaceae Anacamptis pyramidalis Wild All Switzerland, Turkey b Barlia robertiana Wild All Turkey b Cephalanthera rubra Wild All Norway b Cypripedium japonicum Wild All China, North Korea, Japan, South Korea b Cypripedium macranthos Wild All South Korea, Russia b Cypripedium margaritaceum Wild All China b Cypripedium micranthum Wild All China b Dactylorhiza latifolia Wild All Norway b Dactylorhiza romana Wild All Turkey b Dactylorhiza russowii Wild All Norway b Dactylorhiza traunsteineri Wild All Liechtenstein b Dendrobium bellatulum Wild All Vietnam b Dendrobium wardianum Wild All Vietnam b Himantoglossum hircinum Wild All Switzerland b Nigritella nigra Wild All Norway b Ophrys holoserica Wild All Turkey b Ophrys insectifera Wild All Liechtenstein, Norway b Ophrys pallida Wild All Algeria b Ophrys sphegodes Wild All Switzerland b Ophrys tenthredinifera Wild All Turkey b Ophrys umbilicata Wild All Turkey b Orchis coriophora Wild All Russia, Switzerland b Orchis italica Wild All Turkey b Orchis laxiflora Wild All Switzerland b Orchis mascula Wild/Ranched All Albania b Orchis morio Wild All Turkey b Orchis pallens Wild All Russia b Orchis provincialis Wild All Switzerland b Orchis punctulata Wild All Turkey b Orchis purpurea Wild All Switzerland, Turkey b Orchis simia Wild All Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia, Switzerland, Turkey b Orchis tridentata Wild All Turkey b Orchis ustulata Wild All Russia b Phalaenopsis parishii Wild All Vietnam b Serapias cordigera Wild All Turkey b Serapias parviflora Wild All Turkey b Serapias vomeracea Wild All Switzerland, Turkey b Spiranthes spiralis Wild All Liechtenstein, Switzerland b Primulaceae Cyclamen intaminatum Wild All Turkey b Cyclamen mirabile Wild All Turkey b Cyclamen pseudibericum Wild All Turkey b Cyclamen trochopteranthum Wild All Turkey b Stangeriaceae Stangeriaceae spp. Wild All Madagascar, Mozambique, Vietnam b Zamiaceae Zamiaceae spp. Wild All Madagascar, Mozambique, Vietnam b (1) Animals born in captivity but for which the criteria of Chapter XIII of Regulation (EC) No 865/2006 are not met, as well as parts and derivatives thereof.